   Case 2:19-mj-00350-RJK Document 1 Filed 06/18/19 Page 1 of 2 PageID# 1
                                                                      FILED
                   IN THE   UNITED STATES   DISTRICT COURT

                                                                    JUN 1 8 2019
                   FOR THE EASTERN DISTRICT OF VIRGINIi]

                              NORFOLK DIVISION                 CLERK. U.S. DISTRiCT COURT
                                                                     NORFOLK. VA

UNITED STATES OF AMERICA


      V.                                    Case No.
                                            Court Date: July 18, 2019
HERVE T. OWENS


                             CRIMINAL INFORMATION


                  (Misdemeanor)-Violation Notice No. 7253656

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 8, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, on lands acquired for the use of the United

States and within the special maritime and territorial jurisdiction thereof,

in the Eastern District of Virginia, the defendant, HERVE T. OWENS, did

operate a motor vehicle at a speed and in a manner so as to endanger the

life, limb, and property of other persons in the parking lot on government

property open to the public providing parking space for customers, patrons,

and employees.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia Section 46.2-864.)

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney




                              By:
                                     ames T. Cole
                                    Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.ColeOusdoj.gov
Case 2:19-mj-00350-RJK Document 1 Filed 06/18/19 Page 2 of 2 PageID# 2
